Nichols, Presiding Judge.
Code Ann. § 6-1001 provides: “Within 15 days from the date of the certificate of the judge, the bill of exceptions shall be filed in the office of the clerk of the court where the case was tried.” The bill of exceptions in the present case not being filed in the clerk’s office until 19 days after the date of the certification of the trial judge, it follows that the writ of error must be dismissed. Sasser v. City of Buchanan, 98 Ga. App. 707 (106 SE2d 345); Bower v. Bestwall Gypsum Co., 215 Ga. 593 (112 SE2d 593), and citations.

Writ of error dismissed.


Eberhardt and Pannell, JJ., concur.